 
EXHIBIT 10.1A


SCHEDULE A


AGENT:


PRODUCTS:
All IDI Gear Products



TERRITORY:


TRADE CHANNELS:
Retail Stores, Distributors



COMMISSION TERMS:
of net sales in the territory to be paid monthly by the 20th day of the month
following the month of payment.



Commissions to be reduced or reversed as follows:


 
Bad Debt:
Commission reduced to ½ (50%) on invoices paid 90 days after the due date. No
commission paid on unpaid invoices.

 
 
Returns:
Sales will be adjusted for all returns received during the month.



 
Close-outs:
Commissions limited to XX%



No commissions paid on agent samples, donations, promotion, marketing use, or
any order not intended for resale.


Samples: 
Agent samples are at XX% off Master Distributor Pricing.



Innovative Designs Inc.
 
Agent
         
By:
   
By:
           
Name: Joseph Riccelli
 
Name:
Title: Chief Executive Officer
 
Title: Sales Representative
Date:
 
Date:


 
 

--------------------------------------------------------------------------------

 

SALES REPRESENTATIVE AGREEMENT


This agreement is made as of __________ by and between Innovative Designs, Inc.,
a Delaware corporation, (hereinafter referred to as “IDI”) and
____________________
(hereinafter referred to as “Agent”)


 
1.
Agency: IDI hereby engages Agent as a sales representative to sell and promote
certain IDI products (“Products”) in the territory and in the trade channels
specified in Schedule A.

 
2.
Duties of Agent: Agent shall solicit orders from prospective customers and
promote sales of IDI’s products. Agent shall timely deliver to IDI any and all
orders and any other information regarding prospective customers solicited or
procured by Agent for IDI’s benefit.

 
3.
Compensation of Agent: IDI shall pay to Agent, as compensation for Agent’s
services, commissions on sales in Agent’s territory during the term of the
Agreement as specified in Schedule A.

 
4.
Term: The term of this Agreement shall be one (1) year from the date set forth
above. Either party may terminate this Agreement upon (30) days’ written notice
to the other. Upon termination, Agent shall promptly return all materials
furnished by IDI to Agent, and not purchased from IDI by Agent.

 
5.
Independent Contractor: Agent’s relationship with the Company hereunder shall be
that of independent contractor, not an employee. Nothing contained in this
Agreement shall make either party the agent of the other nor be construed to put
the parties in the relationship of a fiduciary, co-partners or joint venture
partners. Each party shall be responsible, without liability to the other, for
the timely payment of its own taxes and other withholdings, deductions and
payments required by law.

 
6.
Limitations on Agent’s Authority: Agent shall make no representations to any
person concerning the products or prices and terms under which IDI sells the
products, except as authorized in writing by IDI. Agent and Agent’s employees,
representatives, officers, directors, and subagents have no authority, either
expressed or implied, to act on behalf of IDI to any contract or obligation,
except as authorized in writing by IDI. Agent may employ salesman on such terms
and conditions as Agent deems proper by Agent shall be solely and entirely
responsible for such payment to Agent’s employees and subagents.

 
7.
Indemnification: Agent shall hold harmless and indemnify IDI against any
liability, loss, cost, expense or damage sustained by any person, party or
entity, or to any property, which may result from any act or omission by Agent
contrary to the provisions of this paragraph.

 
8.
Sales Expenses: Agent shall be responsible for, and shall pay, all costs and
expenses associated with or related to Agent’s performances and obligations
under this Agreement.

 
9.
Controlling Law: the laws of the state of Pennsylvania shall govern this
Agreement.

 
10.
Assignment: Agent shall not assign the Agreement without the prior written
consent of IDI, and any assignment made contrary to the provisions of this
paragraph shall be null and void.


 
 

--------------------------------------------------------------------------------

 


 
11.
Notice: All notices shall be sent via US mail and facsimile to:



If to IDI: 
Innovative Designs, Inc.
124 Cherry Street
Pittsburgh, Pa  15223
FAX: 412-782-5303
       
If to Agent:
As shown in Exhibit A

 
 
12.
Entire Agreement and Subsequent Modifications: This agreement constitutes the
entire agreement between the parties and superseded all prior and
contemporaneous contracts, agreements, promises and understandings between the
parties concerning the subject matter hereof. No part of this agreement may be
altered, modified or otherwise changed in any respect by a subsequent writing
executed by the parties or by their authorized representatives. No
representations, circumstances or conditions occurring prior to this Agreement
shall be used in any way by any party to modify this Agreement.



IN WITNESS WHEREOF, the parties have caused this agreement and Schedule A to be
executed at Pittsburgh, Pennsylvania on the date first above written.


Innovative Designs, Inc
 
Agent
         
By:
   
By:
           
Name: Joseph Riccelli, CEO
 
Name:
       
Date:
     


 
 

--------------------------------------------------------------------------------

 